DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species L in the reply filed on 10/18/21 is acknowledged.
Claims 4-5, 13 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/21.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it includes “said” and “means”.  Correction is required.  See MPEP § 608.01(b).

The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





Claim Rejections - 35 USC § 102
Claim(s) 1-3, 6-12, 14, 17 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (JP 2005-299827).
As to claim 1, Tanaka et al discloses a coupling component (11/12) having a first end (as at 21 or 15) and a second end (as 23 or 16), said fitting having a longitudinal axis (O1) between the first end and the second end, the first end of the component including a first tubular portion having a first internal diameter adapted to form a sliding fit with a first pipe section (14), and a first sealing means (fusion bonding region in socket 21 or 15, see [0025] and [0024]) adapted such that the first end can be sealed in use to the first pipe section; the second end having a second diameter or cross-sectional area which is larger than the first diameter and wherein the second end incorporates an end face (Fig. 3), wherein the end face is in a plane substantially non-perpendicular to, or offset from, the longitudinal axis of the component and wherein the second end further includes a mating region (see Fig. 3).

As to claim 2, Tanaka et al discloses a coupling component according to Claim 1 wherein the mating region includes a flange (23).

As to claim 3, Tanaka et al discloses a coupling component according to Claim 1 wherein the mating region extends from the end face (Fig. 3).
6, Tanaka et al discloses a coupling component according to Claim 1 wherein the flange extends axially from the plane of the end face to define a cylindrical portion or ring (Fig. 3).

As to claim 7, Tanaka et al discloses a coupling component according to Claim 6 wherein the flange (23) defines a socket (Fig. 3).

As to claim 8, Tanaka et al discloses a coupling component according to Claim 6 wherein the flange (16) defines a spigot (Fig. 3).

As to claim 9, Tanaka et al discloses a coupling component according to Claim 1 further including a second sealing means (as at 15) adapted to seal in use the coupling component to some other coupling component.

As to claim 10, Tanaka et al discloses a coupling component according to Claim 1 wherein the end face at the second end of the component is in a plane at substantially 45 degrees to the longitudinal axis of the component (Figs. 3-12).

As to claim 11, Tanaka et al discloses a coupling component according to Claim 1 in which the component is generally tubular in configuration (Fig. 3).
12, Tanaka et al discloses a coupling component according to Claim 11 wherein the diameter, internal diameter or internal cross-sectional area of the second end is larger than the diameter of the first end (Fig. 3).

As to claim 14, Tanaka et al discloses a coupling component as claimed in Claim 1 wherein the component further includes a third end (as at 15), the third end of the component including a further tubular portion having an internal diameter adapted to form a sliding fit with a pipe section (14 on right of Fig. 3), the component further including a third sealing means (fusion bonding region at 15) adapted such that the third end can be sealed in use to a third pipe section.

As to claim 17, Tanaka et al discloses a coupling component as claimed in Claim 1 wherein the sealing means is selected from the group including: (i) an electrofusion heating element (26) and associated electrical terminal connections (25); (ii) a bond or weld including a chemical bond or weld, an ultrasonic weld or a heat weld; (iii) a gasket seal together with a clamping means such as a plurality of bolts; or a combination thereof.

As to claim 20, Tanaka et al discloses a coupling assembly comprising two coupling components as defined in Claim 1, the components being 

As to claim 21, Tanaka et al discloses a coupling assembly as claimed in Claim 20 wherein the mating region on one of the components includes an electrofusion heating element (26) and electrical terminal connections (25).

Refer to the translation of Tanaka et al provided in an IDS in parent application 13/259,379.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al in view of Official Notice.
As to claim 15, Tanaka et al discloses a coupling component as claimed in Claim 1 except that the second end is non-circular in cross-section.
	Examiner takes Official Notice of the use of a non-circular cross-section for a pipe/pipe end.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tanaka et al such that the second end is non-circular in cross-section, as taught by Official Notice, since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As to claim 16, Tanaka et al discloses a coupling component as claimed in Claim 15 except that the second end is substantially oval in shape.
	Examiner takes Official Notice of the use of a substantially oval shape for a pipe/pipe end.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tanaka et al such that the second In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 1004810 A2 discloses an electrofusion coupling for joining together two or more pipe sections.
EP 1062454 B1 discloses an electrofusion coupling for joining together two or more pipe sections.
GB 2382392 A discloses an electrofusion coupling for joining together two or more pipe sections.
WO 98/22742 discloses a double containment butt weld pipe fitting applicable to elbow, tee and cross fittings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679